                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

    STEPHEN HARMON,
                   Plaintiff,
      vs.
                                                     Case No. 3:19-cv-00213-SLG
    MIKE DUNLEAVY, et al.,
                          Defendants.


                     ORDER OF DISMISSAL WITH PREJUDICE

          Stephen Harmon, a self-represented prisoner, has filed a Civil Rights

Complaint under 42 U.S.C. § 1983, and an Application to Waive the Filing Fee

under 28 U.S.C. §1915(a). 1 Defendants, Alaska Governor Mike Dunleavy and

Alaska Attorney General Clarkson, are both sued in their official capacities. 2 For

relief, Mr. Harmon requests a declaration that the Governor and Attorney General

have not complied with their constitutional obligations to faithfully execute the laws

and that they have knowingly and intentionally denied basic constitutional rights

and due process to Mr. Harmon and all Alaskans for over fifteen years. 3 Mr.




1   Dockets 1, 3.
2 Docket 1 at 1-2; see Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-
capacity suits … ‘generally represent only another way of pleading an action against an
entity of which an officer is an agent.’ … [A] governmental entity is liable under § 1983
only when the entity itself is a ‘moving force’ behind the deprivation … thus, in an official-
capacity suit the entity’s ‘policy or custom’ must have played a part in the violation of
federal law.”) (citations and internal quotation marks omitted) (emphasis in original).
3   Id. at 9.
Harmon also requests that Alaska’s presumptive sentencing 4 and felony

sentencing 5 statutes be changed so as to be in accordance with United States

Supreme Court law, 6 in an emergency session of the legislature to be called within

thirty days of a court order, and that the rewritten statutes be applied retroactively. 7

         The Court takes judicial notice 8 that Mr. Harmon was convicted of sexual

assault and murder, 9 sentenced to 129 years with parole eligibility restricted to 99

years, and has been denied state post-conviction relief several times. 10 He has




4   Alaska Stat. 12.55.155.
5   Alaska Stat. 12.55.125.
6   Docket 1 at 11 (citing Montgomery v. Louisiana, 136 S.Ct. 718 (2016)).
7   Id. at 10-12.
8 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact” Black’s Law Dictionary (11th ed. 2019); see also Headwaters Inc. v. U.S.
Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in
another tribunal are appropriate for judicial notice.”) (internal quotation marks and citation
omitted); see also Fed. R. Evid. 201.
9 See Harmon v. State, 908 P.2d 434 (Alaska App. 1995) (affirming conviction and
sentence in State of Alaska v. Stephen J. Harmon, 4FA-S92-2481CR), abrogated in part
by State v. Coon, 974 P.2d 386 (Alaska 1999).
10 See In re Harmon, No. 17-5759, 138 S.Ct. 287 (Oct. 2, 2017) (“Petition for writ of
habeas corpus denied.”), pet. for rehearing denied, 138 S.Ct. 441 (Nov. 6, 2017); Harmon
v. State, 2017 WL 540969, at *1 (Alaska App. Feb 8, 2017) (“Harmon subsequently filed
four petitions for post-conviction relief, challenging, among other things, the legality of his
sentence in light of the United States Supreme Court’s opinion in Blakely v. Washington.
Each of those petitions was denied.”) (citing Harmon v. State, Nos. A-7200, 4349, 2001
WL 100062 (Alaska App. Feb. 7, 2001) (unpublished)); Harmon v. State, No. A-10828,
2012 WL 1580776 (Alaska App. May 2, 2012) (affirming superior court’s decision denying
Harmon’s application for post-conviction relief).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 2 of 11
been denied habeas relief as well. 11 Mr. Harmon maintains, however, that he is

not challenging his conviction or sentence in this case. 12

                                    Screening Requirements

         Federal law requires a court to conduct an initial screening of a complaint

brought by a self-represented plaintiff who has not paid the filing fee. In this

screening, a court shall dismiss the case at any time if the court determines that

the action

            (i) is frivolous or malicious;

            (ii) fails to state a claim on which relief may be granted; or

            (iii) seeks monetary relief against a defendant who is immune from
         such relief. 13

         To determine whether a complaint states a valid claim for relief, a court

considers if it contains sufficient factual matter that if accepted as true “state[s] a

claim to relief that is plausible on its face.” 14 In conducting its review, the court is



11 See Harmon v. Houser, 3:18-cv-00083-JKS (judgment of dismissal, 1/24/19; 9th Cir.
order denying COA, 4/25/19; 9th Cir. order denying recon. & rehear. en banc, 7/22/19);
Harmon v. Turnbull, 3:12-cv-00176-SLG (judgment of dismissal, 10/11/12; appeal
dismissed, 1/10/13; cert. denied, 10/7/13); Harmon v. Stolc, 3:08-cv-00136-RRB
(judgment of dismissal, 6/24/08; aff’d on appeal, 7/30/09; rehear. denied, 10/5/09);
Harmon v. Crandell, A96-0411-CV-JKS (judgment of dismissal, 5/16/97; 9th Cir. mandate
denying COA, 9/29/97).
12   Docket 1 at 3-4.
13   28 U.S.C. § 1915(e)(2)(B).
14  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In making this
determination, a court may consider “materials that are submitted with and attached to
the Complaint.” United States v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011)
(citation omitted).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 3 of 11
mindful that it must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of any doubt. 15 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 16


                                        DISCUSSION

         In both of his claims for relief Mr. Harmon alleges that, in about mid-2013,

he was made aware that his Due Process rights were being continually denied by

the Governor (in Claim 1) and Attorney General (in Claim 2) of the State of Alaska

by the imposition of unconstitutional laws. 17


1.       Establishing this Court’s Jurisdiction Over the Case.

         Jurisdiction is “[a] court’s power to decide a case or issue a decree[.]” 18 As

explained by the United States Supreme Court, “[f]ederal courts are courts of

limited jurisdiction. They possess only that power authorized by Constitution and

statute.” 19    That is, the United States Constitution or a federal statute must



15   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted).
16   Garmon v. County of Los Angeles, 828 F.3d 837, 842 (9th Cir. 2016).
17   Docket 1 at 3-4.
18   Black’s Law Dictionary (11th ed. 2019).
19   Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) (citations
Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 4 of 11
generally be at issue to establish this Court’s jurisdiction. It is Mr. Harmon’s

burden, as the plaintiff, to show that this Court has jurisdiction to hear his claims. 20

Mr. Harmon has filed claims under 42 U.S.C. § 1983.


2.       Requirements for Filing an Action Under the Civil Rights Act.

         42 U.S.C. § 1983 “provides a cause of action for state deprivations of federal

rights.” 21 That is, a plaintiff has “a cause of action against [1] state actors who [2]

violate an individual’s rights under federal law.” 22           Critically, a plaintiff must

establish a causal link between the state action and the alleged violation of his or

her rights. 23 These essential elements must be alleged in a § 1983 claim.

         Section 1983 “is not itself a source of substantive rights,” but provides “a

method for vindicating rights [found] elsewhere.” 24 That is, § 1983 provides a




omitted).
20 K2 America Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024, 1027 (9th Cir. 2011) (“We
‘presume[ ] that a cause lies outside this limited jurisdiction, and the burden of establishing
the contrary rests upon the party asserting jurisdiction.’”) (quoting Kokkonen, 511 U.S. at
377).
21   Nieves v. Bartlett, ___ U.S. ___, 139 S.Ct. 1715, 1721 (2019).
22 Filarsky v. Delia, 566 U.S. 377, 380 (2012) (quoting 42 U.S.C. § 1983)); see also Pistor
v. Garcia, 791 F.3d 1104, 1114 (9th Cir. 2015) (“To maintain an action under section 1983
against ... individual defendants, [a plaintiff] must ... show: (1) that the conduct complained
of was committed by a person acting under the color of state law; and (2) that this conduct
deprived them of rights, privileges, or immunities secured by the Constitution or laws of
the United States.”) (citation and internal quotations omitted) (emphasis in original).
23Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).
24   Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S.
Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 5 of 11
mechanism for remedying violations of pre-existing constitutional or federal rights.

To be deprived of a right, the defendant’s action needs to either violate rights

guaranteed by the Constitution or an enforceable right created by federal law. 25

Constitutional rights are those conferred by the U.S. Constitution to individual

citizens.

         Thus, to plead a proper § 1983 claim, a plaintiff must allege plausible facts

that if proven would establish each of the following elements: (1) a violation of

rights protected by the Constitution or created by federal statute, (2) proximately

caused (3) by conduct of a person (4) acting under color of state law. All of these

elements must be alleged in a complaint in order to maintain a § 1983 claim.


3.       Heck v. Humphrey bars any claim as to the validity of Mr. Harmon’s state
      conviction and/or sentence.

         The Supreme Court, in Wilkinson v. Dotson held that Heck v. Humphrey 26

and its progeny bar § 1983 suits, absent prior invalidation of the conviction or

sentence, even when the relief sought is prospective injunctive or declaratory




137, 144 n.3 (1979)).
25Blessing v. Freestone, 520 U.S. 329, 340-41 (1997); Buckley v. City of Redding, 66 F.
3d 188, 190 (9th Cir. 1995).
26   512 U.S. 477 (1994).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 6 of 11
relief, “if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” 27

         Although Mr. Harmon expressly and repeatedly states that he is not

challenging the fact or duration of his conviction or sentence, he is challenging two

sentencing statutes that he claims were unconstitutional as applied to himself and

other Alaskans and seeking retroactive relief.              A decision invalidating either of

those statutes would invalidate the terms of Mr. Harmon’s confinement; therefore,

Heck precludes Mr. Harmon from proceeding with this Section 1983 action.

         5.    Claim and Issue Preclusion.

         Mr. Harmon claims that, after he “became aware of this denial of

unlawful/unconstitutional state statutes for any Alaskan, from 2013 to recently

2019 [he] tried to bring attention to varies Alaska Courts (Trial Ct./Appeal Supreme

Ct. Ak.) and ‘NONE’ would want or consider to hear the Claim/ground … instead

knowingly allow the Courts to continue with acknowledged and ruled

unconstitutional law in/on the proceedings denying all Alaska due process and

lawful constitutional state statutes as required by the State and Federal

Constitutions.” 28


27Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (emphasis omitted) (“a state prisoner’s
§ 1983 action is barred (absent prior invalidation)—no matter the relief sought (damages
or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to
conviction or internal prison proceedings)—if success in that action would necessarily
demonstrate the invalidity of confinement or its duration.”).
28   Docket 5 at 3, see also id. at 4-5 (repeating same).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 7 of 11
Mr. Harmon’s repeated challenges to “the legality of his sentence in light of the

United States Supreme Court’s opinion in Blakely v. Washington 29 have each been

denied. On February 8, 2017, the Court of Appeals for the State of Alaska decided

as follows:

         First, the Blakely rule does not apply to Harmon’s sentence for first-
         degree murder because the sentencing range for first-degree murder
         is not affected by aggravating or mitigating factors. Moreover, as the
         supreme court explained in State v. Smart, the Blakely rule does not
         apply to defendants whose convictions were final when Blakely was
         decided. Blakely was decided on June 24, 2004, over eight years after
         Harmon’s convictions became final. Harmon argues that Smart was
         wrongly decided and should be reversed. Whatever the merits of this
         contention, we are bound by the supreme court’s decisions. 30

Thus, Mr. Harmon has already litigated the issue of the Alaska presumptive

sentencing and felony sentencing statutes as they relate to him.

         In New Hampshire v. Maine, the United States Supreme Court described

         the res judicata doctrines commonly called claim and issue
         preclusion. Claim preclusion generally refers to the effect of a prior
         judgment in foreclosing successive litigation of the very same claim,
         whether or not relitigation of the claim raises the same issues as the
         earlier suit. Issue preclusion generally refers to the effect of a prior
         judgment in foreclosing successive litigation of an issue of fact or law
         actually litigated and resolved in a valid court determination essential




29   542 U.S. 296 (2004).
30 Id. at *2 (citing State v. Smart, 202 P.3d 1130, 1147 (Alaska 2009)) (further citations
omitted); see also Harmon v. Houser, 3:18-cv-00083-JKS, Docket 15 at 3 (1/16/19 Order
dismissing, as untimely, habeas petition filed under 28 U.S.C. § 2254 claiming that Mr.
Harmon “was denied the right to a jury trial on two statutory aggravators in violation of …
Blakely v. Washington.”).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 8 of 11
         to the prior judgment, whether or not the issue arises on the same or
         a different claim. 31

         Issue preclusion “ordinarily bars relitigation of an issue of fact or law raised

and necessarily resolved by a prior judgment.” 32 Claim preclusion applies “where

there is ‘(1) an identity of claims, (2) a final judgment on the merits, and (3) privity

between parties.’” 33

         A litigant “cannot avoid the bar of res judicata merely by alleging conduct by

the defendant not alleged in his prior action[s] or by pleading a new legal theory.” 34

As explained by the Supreme Court, res judicata “is not based solely on the




31   New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001) (citations omitted).
32   Bravo-Fernandez v. U.S., ___ U.S. ___, 137 S.Ct. 352, 358 (2016) (citation omitted).
33Turtle Island Restoration Network v. U.S. Dept. of State, 673 F.3d 914, 917 (9th Cir.
2012) (internal citation omitted); see also, e.g., Ewing v. Superior Court of California, 90
F.Supp.3d 1067, 1078 (S.D.Cal. 2015) (“‘Privity exists where the party against whom
collateral estoppel is asserted was a party to the prior adjudication where the issue to be
estopped was finally decided.’ Ayers [v. City of Richmond], 895 F.2d [1267,] 1271 [9th
Cir. 1990] (finding privity where the party against whom collateral estoppel is being
asserted was a party to both a prior criminal action and a subsequent Section 1983
action).”).
34 McClain v. Apodaca, 793 F.2d 1031, 1034 (9th Cir. 1986); see also Montgomery v.
Louisiana, ___ U.S. ___, 136 S.Ct. 718, 729 (2016) (“The Court now holds that when a
new substantive rule of constitutional law controls the outcome of a case, the Constitution
requires state collateral review courts to give retroactive effect to that rule… That
constitutional command is, like all federal law, binding on state courts. This holding is
limited to Teague’s first exception for substantive rules; the constitutional status of
Teague’s exception for watershed rules of procedure need not be addressed here… [T]he
Constitution requires substantive rules to have retroactive effect regardless of when a
conviction became final.”), which was cited by Mr. Harmon in support of his claims (Docket
1 at 11), and which had already been decided by the time of Mr. Harmon’s 2017 state
appellate court decision, Harmon v. State, 2017 WL 540969 (Alaska App. Feb. 8, 2017).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 9 of 11
defendant’s interest in avoiding the burdens of twice defending a suit, but is also

based on the avoidance of unnecessary judicial waste.” 35 The Ninth Circuit has

also held that a complaint may be dismissed when it “merely repeats pending or

previously litigated claims.” 36

         Mr. Harmon has already litigated his claims regarding the constitutionality of

the two state statutes he challenges in this case. Therefore, even if Heck v.

Humphrey did not preclude this case from going forward, the doctrines of claim

and issue preclusion prevent Mr. Harmon from proceeding with these constitutional

challenges in this case.

             6. Mr. Harmon may only represent himself in this Court.

         Mr. Harmon claims that he is not attacking his conviction or sentence in his

current case, and that the law he challenges effects all Alaskans, because all

Alaskan citizens are being denied the application of lawful constitutional state

statutes. 37 But Mr. Harmon cannot bring a lawsuit on behalf of anyone other than




35   Arizona v. California, 530 U.S. 392, 412 (2000) (citation omitted).
36  Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir. 1995) (construing former
§ 1915(d)) (quoting Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988), and citing
Denton v. Hernandez, 504 U.S. 25, 30 (1992) (recognizing Congress’s concern that “a
litigant whose filing fees and court costs are assumed by the public, unlike a paying
litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive
lawsuits”) (quotation omitted)).
37Docket 1 at 3-4; Docket 5 at 5 (“State of Alaska continued denying ‘all’ Alaskans a) due
process and b) Constitutional lawful state statutes as required by U.S. Const. and Alaska
const. requires.”).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 10 of 11
himself. 38 Although a “litigant in federal court has a right to act as his own counsel

... a non-lawyer ‘has no authority to appear as an attorney for others than

himself.’” 39

            7. Leave to amend would be futile.

         A self-represented litigant who has failed to state a valid claim for relief is

generally accorded an opportunity to amend. Here, however, the Court finds that

granting leave to amend would be futile.             Mr. Harmon’s claims as to the

unconstitutionality of state statutes have been fully litigated in the state courts and

a favorable ruling from this Court necessarily implicates the validity of the state

court sentence. Accordingly, the Court will dismiss this action with prejudice.




         IT IS THEREFORE ORDERED:

1.       The Complaint, at Docket 1, is DISMISSED with prejudice.

2.       All pending motions are DENIED as moot.

3.       The Clerk of Court is directed to enter a final judgment accordingly.

         DATED at Anchorage, Alaska, this 13th day of September, 2019.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE


38 See Simon v. Hartfield Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (“It is well
established that the privilege to represent oneself pro se provided by [28 U.S.C.] § 1654
is personal to the litigant and does not extend to other parties or entities...”) (citation
omitted).
39   Johns v. County of San Diego, 114 F.3d 874, 876-77 (9th Cir. 1997).

Case No. 3:19-cv-00213-SLG, Harmon v. Dunleavy, et al.
Order of Dismissal with Prejudice
Page 11 of 11
